Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 24, 2021. Claims 1-23 are pending. 

Response to Arguments
Applicant's arguments filed on September 24, 2021 have been fully considered but they are not persuasive. 

Applicant argues Yousef fails to teach display at least a part of the first selection tag information assigned to the first search images on the display.

In response examiner respectfully disagree. Yousef does teaches display at least a part of the first selection tag information assigned to the first search images on the display (see fig. 7B 79a, and paragraph [0078]: "Edit description or location" icon 79a or another suitable icon to edit the location 73 or the description 74 of the image 71). 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1)  as being anticpapted by Yousef et al. (Pub. No. : US 20180025215 A1)

As to claim 1 Yousef teaches an image processing device comprising: 
a processor (paragraph [0027]: processor) configured to 
display at least a part of tag information assigned to images included in an image group on a display (Fig. 5b, 5B, Fig. 7B and paragraph [0078]: user is viewing their own image via user interface 7), 
obtain a command input from a user (paragraph [0078]: "Edit description or location" icon 79a or another suitable icon to edit the location 73 or the description 74 of the image 71), 
designate, as first selection tag information, tag information selected from the tag information displayed on the display according to a command from the user (paragraph [0078]: Once the user has made the desired changes to the location 73 and description 74, the user can save those changes on selection of a "Save" icon 79c, as shown in FIG. 7c), 
extract, as first search images, the images to which the first selection tag information is assigned from the image group (Fig. 5a, 5b, Fig. 7B and paragraphs [0077]-[0078]: a user is viewing their own profile, they may also select an image of interest from the uploaded images 46 in order to view a full size version of the image), 
display at least a part of the first search images on the display (see fig. 7B ), and 
display at least a part of the first selection tag information assigned to the first search images on the display (see fig. 7B 79a, and paragraph [0078]: "Edit description or location" icon 79a or another suitable icon to edit the location 73 or the description 74 of the image 71). 

As to claim 2 Yousef teaches wherein the processor further configured to simultaneously designate, as second selection tag information, tag information selected from the tag information displayed on the display according to a command from the user in addition to the first selection tag information (paragraph [0078]: "Edit description or location" icon 79a or another suitable icon to edit the location 73 or the description 74 of the image 71), extract second search images to which the second selection tag information is assigned from the first search images, display at least a part of the second search images on the display, and display at least a part of the tag information assigned to the second search images on the display (paragraph [0099]: The search criteria may include any key words that may relate to the image, for example, the geographical location of the image, an event occurring in the image or a particular object shown in the image). 

As to claim 3 Yousef teaches wherein the processor further configured to simultaneously designate, as the first selection tag information, two or more tag information selected from the tag information displayed on the display according to a command from the user, extract, as the first search images, the images to which all the two or more first selection tag information are assigned from the image group, display at least a part of the first search images on the display, and display at least a part of the tag information assigned to the first search images on the display (paragraphs [0078], [0099]). 

As to claim 4 Yousef teaches wherein the processor further configured to analyze each image included in the image group, and assign the tag information to each image based on an analyzing result of each image (paragraphs [0077]-[0078]). 

As to claim 5 Yousef teaches wherein the processor further configured to display information of one image selected according to a command from the user on the display, and edit the information of the one image displayed on the display according to a command from the user (paragraphs [0077]-[0078]). 

As to claim 6 Yousef teaches wherein the processor further configured to assign new tag information input according to a command from the user to the one image as the information of the one image displayed on the display (paragraph [0075]). 

As to claim 7 Yousef teaches wherein the processor further configured to classify the tag information displayed on the display into a plurality of categories, and displays the classified tag information (paragraph [0082]). 

As to claim 8 Yousef teaches wherein the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the number of images to which the tag information are assigned (paragraph [0083]). 

As to claim 9 Yousef teaches wherein the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the number of times the tag information are used as keywords for searching for the images (paragraph [0082]). 

As to claim 10 Yousef teaches wherein the tag information includes information of reliability indicating reliability of the tag information, and the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the reliability of the tag information based on the information of the reliability of the tag information (paragraphs [0078], [0082]-[0083]). 

As to claim 11 Yousef teaches wherein the processor further configured to search for the tag information of which at least a part matches a keyword input according to a command from the user, as search tag information, from the tag information assigned to the images included in the image group, and display at least a part of the search tag information on the display (paragraph [0078]). 

As to claim 12 Yousef teaches wherein the processor further configured to designate, as the first selection tag information, one search tag information selected from the search tag information displayed on the display according to a command from the user, extract, as the first search images, the images to which the one search tag information is assigned from the image group, display at least a part of the first search images on the display, and display at least a part of the tag information assigned to the first search images on the display (paragraph [0099]). 

As to claim 13 Yousef teaches wherein the display is a touch panel, and wherein the processor further configured to display, as buttons, the tag information on the display, and switch between designation of the tag information corresponding to the button as the first selection tag information and releasing of the designation of the tag information corresponding to the button as the first selection tag information whenever the processor obtains input to the button according to a command from the user (paragraph [0077]-[0078]). 

As to claim 14 Yousef teaches wherein the processor further configured to maintain the designation as the first selection tag information until the designation as the first selection tag information is released according to a command from the user (paragraph [0092]). 

As to claim 15 Yousef teaches wherein, in a case where the processor obtains input for a predetermined time or more to one button selected from the buttons displayed on the display according to a command from the user, the processor further configured to designate, as the selection tag information, all the tag information of lower concepts included in the tag information of a higher concept of the tag information corresponding to the pressed one button (paragraph [0103]). 

As to claim 16 Yousef teaches wherein, in a case where one tag information is selected from the tag information displayed on the display according to a command from the user, the processor further configured to release designation of another tag information already designated as the first selection tag information, and designate only the one tag information as the selection tag information (paragraph [0104]). 

As to claim 17 Yousef teaches wherein the processor further configured to analyze each image included in the image group, assign an evaluation value to each image based on an analyzing result of each image, perform setting such that a weight of the tag information selected later from two or more tag information simultaneously selected from the tag information displayed on the display according to a command from the user is larger than a weight of the tag information selected earlier, and perform setting such that an evaluation value of the image to which the tag information selected later is assigned is higher than an evaluation value of the image to which the tag information selected earlier is assigned according to the setting of the weight of the tag information (paragraph [0104]). 

As to claim 18 Yousef teaches wherein the tag information includes tag information of a higher concept including tag information of a plurality of lower concepts, and in a case where the tag information of the higher concept is selected according to a command from the user, the processor further configured to display the tag information of the plurality of lower concepts included in the tag information of the higher concept on the display (paragraph [0106]). 

As to claim 19 Yousef teaches wherein each image included in the image group includes information of an evaluation value of the image, and the processor further configured to display the images in descending order of the evaluation value of the image on the display (paragraph [0092]).

As to claims 20-21, they has similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

As to claim 22 Yousef teaches 
a tag information display unit that displays tag information assigned to images included in an image group on a display unit ((Fig. 5b, 5B, Fig. 7B and paragraph [0078]); 
a command obtaining unit that obtains a command input from a user paragraph [0078]); 
a tag information designating unit that designates, as selection tag information, tag information selected from the tag information displayed on the display unit according to a command from the user (paragraph [0078]);
an image extracting unit that extracts, as search images, the images to which the selection tag information is assigned from the image group (paragraph []); and 
an image display unit that displays the images included in the image group on the display unit (Fig. 5a, 5b, Fig. 7B and paragraphs [0077]-[0078]), 
wherein the tag information display unit displays at least a part of all the tag information assigned to all the images included in the image group on the display unit (see fig. 7B), 
the tag information designating unit designates, as first selection tag information, first tag information selected from the tag information displayed on the display unit according to a command from the user Fig. 5a, 5b, Fig. 7B and paragraphs [0077]-[0078]),
the image extracting unit extracts, as first search images, the images to which the first selection tag information is assigned from the image group (Fig. 5a, 5b, Fig. 7B and paragraphs [0077]-[0078], [0099]) 
the image display unit displays at least a part of all the first search images on the display unit (fig. 7b) and 
the tag information display unit displays at least a part of all the tag information assigned to all the first search images on the display unit (Fig. 7B and paragraphs [0077]-[0078]).

As to claim 23 Yousef teaches wherein the tag information includes various information items regarding the images included in the image group (see fig. 7B).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169